Title: From George Washington to Robert Dinwiddie, 27 August 1757
From: Washington, George
To: Dinwiddie, Robert



To Governor DinwiddieHonble Sir,
[Fort Loudoun, 27 August 1757]

Your favour of the 13th by Mr Boyd, I have received.
The Draughts from Lunenburg are arrived, to the number of 16; which does not replace the Soldiers that have deserted since my last. So prevalent is this infamous practice yet.
The Draughts, when they were divided among the eight companies in July, completed them to 86 rank and file, and there remained over and above 40 workmen, which I detained at this place, as mentioned in a former letter.

What the strength of the companies is just at this time I am no more able to say (not knowing what casualties may have happened since) than I am to send Your Honor a return of the Regiment, which is impossible to do, till I get my returns from the several out-posts: and that I believe your Honor must be sensible is difficult and precarious, dispersed as the Regiment is. I have given express orders, however, that those returns shall be made to me as regularly as the nature of things will admit: and I shall not be wanting in my duty to forward them: nor shall I delay to send the companies size-rolls, when they come to my hands. And I have directed these last also, to be made out and sent to me, carefully examined.
The enclosed is a copy of a report made to me, by two Officers who were instructed to inspect into the State of the provisions at Fort Cumberland. Mr Kenedy, who was entrusted with the care of these provisions, is now there repacking and pickling them; and when he has finished, I shall endeavour to do the best I can with them: but despair of turning them to the least advantage.
A letter, which I received a few days ago from Capt. Waggener, advises, that the Enemy appeared upon the Branch, not far from his neighbourhood (their numbers uncertain) and killed  men, and captivated others, without his being able to meet with them.
On Sunday last a small party of (five cherokees) who came here a few days ago, set out to war.
Your Honor having asked my opinion concerning recruiting—I shall give it candidly as follows.
I believe, unless we are permitted to enlist Servants, we shou’d spend much time to little purpose, in this Service.
There is such a spirit of opposition prevailing in one sort of people, and so little spirit of any kind in another.
I never thought, in the most distant degree, of recruiting for the additional companies ’till the others were compleat; nor shou’d I have mentioned that, but thinking it was required by Act of Assembly.
As your Honor was pleased to leave to my discretion, to punish or pardon the criminals, I have resolved on the latter; since I find example of so little weight, and since those poor unhappy

criminals have undergone no small pain of body and mind, in a dark prison, closely ironed!
I have filled up a commission for Sergeant Feint, and will send it to him by the first safe conveyance. Colo. Stanwix I am told (the truth of which I doubt) is marched to the northward. I have had no account from him these four weeks.
Mr Boyd (whom I have spoken to on the matter) conceives, there will be no money left for contingent expences, when he has paid the Troops. I shall do as your Honor directs, with regard to escorting Mr Boyd to Augusta, and ordering Officers to wait upon him at this place; however inconvenient it prove to the Service.
Nothing remarkable has happened, for which reason I have nothing particular to add—I must beg leave however, before I conclude, to observe, in justification of my own conduct, that it is with pleasure I receive reproof, when reproof is due; because no person can be readier to accuse me, than I am to acknowledge an error, when I am guilty of one. Nor more desirous of atoning for a crime, when I am Sensible of having committed it. But, on the other hand, it is with concern I remark, that my best endeavours lose their reward, and that my conduct, altho’ I have uniformly studied to make it as unexceptionable as I could, does not appear to you in a favorable point of light. Otherwise your Honor wou’d not have accused me of loose behaviour and remissness of duty, in matters where I think I have rather exceeded than fallen short of it. This I think is evidently the case in speaking of indian affairs at all: after being instructed in very express terms [“]not to have any concern with, or management of, indian affairs.” This has caused me to forbear mentioning of Indians in any of my letters to your Honor of late; and to leave the misunderstanding which you speak of, between Mr Atkin and the Indians, to the former to relate; knowing that he maintained a correspondence with your Honor on matters relative to his office—But, with regard to the accompts, when he wou’d have nothing to do with them, and when I was hourly importuned for the payment; and knew I had not the means to do it; what cou’d I do less than promise the people that I wou’d recommend their cases to your Honor, in hopes that you would appoint a person, in whom you cou’d

confide, to take in and pay off their accompts; as I always looked upon it as a duty distinct from mine, and therefore was unwilling to intermeddle in the affair.
I really thought it unnecessary to say more than that “the Detachment destined for Augusta, was marched;” because your Honor gave me a copy of the council held at Philadelphia, which directed 150 men to be posted at Dickensons, and 100 at Vauses; which direction I observed; and thought it would be sufficiently understood when I wrote as above.
I shou’d have acknowledged the receipt of the arms had they come, but they were not arrived when my last was wrote; which obliged me to disarm the men that remained here, in order to supply those who marched, rather than detain them, as I had sent waggons to Falmouth, to bring ’em from thence. However, if I have erred in these points, I am sorry for it; and shall endeavour for the future to be as particular and satisfactory in my accounts of these things, as possible: and am, with due respect, Your Honors’ most obedt Hble Servant,

G:W.
Fort Loudoun, Augt 27th 1757.   

